IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

CHERYL RUTH KEMPLEN,

Plaintiff,

vs.

COMMISSIONER of SOCIAL

} Civil No. 19-cv-549-DGW
)

SECURITY, |

)

)

Defendant.

JUDGMENT IN A CIVIL CASE

 

IT IS ORDERED AND ADJUDGED that, pursuant to an Order entered by
United States Magistrate Judge Donald G. Wilkerson (Doc. 21), the
Commissioner’s final decision denying plaintiffs application for social security
disability benefits is AFFIRMED.

Judgment is entered in favor of defendant Commissioner of Social Security

and against plaintiff Cheryl Ruth Kemplen.

 

 

DATED: 02/20/2020
MARGARET M. ROBERTIE
Clerk of Court
BY: dan C Lz —
Deputy Clerk
Approved:

s/ Donald G. Wilkerson
Donald G. Wilkerson
U.S. Magistrate Judge
